 
Exhibit 10.23

 
CONFIDENTIAL TREATMENT REQUESTED FOR CERTAIN PORTIONS
 
Goldman Sachs & Co. | 85 Broad Street | New York, New York 10004 | Tel: 212 902
1000
 
Opening Transaction
 
To:
 
Lincoln National Corporation
1500 Market Street, Suite 3900
Philadelphia, Pennsylvania 19102-2112
 
A/C:
 
[Insert Account Number]
 
From:
 
Goldman, Sachs & Co.
 
Re:
 
Prepaid Enhanced VWAP Repurchase Transaction
 
Ref. No:
 
[Insert Reference Number]
 
Date:
 
April 3, 2006
   

 
This master confirmation (this “Master Confirmation”), dated as of April 3,
2006, is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Lincoln National Corporation (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in (i) a Supplemental Confirmation in the form of
Schedule A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation and (ii) a Trade Notification in the form of Schedule B
hereto (a “Trade Notification”), which shall reference the relevant Supplemental
Confirmation and supplement, form a part of, and be subject to such Supplemental
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification together shall constitute a “Confirmation” as
referred to in the Agreement specified below.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between the
Counterparty and GS&Co. as to subject matter and the terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
 
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multi-Currency Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to Transactions, (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Counterparty, with a “Threshold
Amount” of USD 50 million); provided that Section 5(a)(vi) is amended to delete
the phrase “or becoming capable at such time of being declared” in the seventh
line thereof. Notwithstanding the terms of Sections 5 and 6 of the Agreement, if
at any time and so long as Counterparty has satisfied its payment obligations
under Section 2(a)(i) of the Agreement in respect of all Transactions and has at
the time no further payment obligations under such Section, then unless GS&Co.
is required pursuant to appropriate proceedings to return to Counterparty, or
otherwise returns to Counterparty upon demand of Counterparty, any portion of
any such payment, (a) the occurrence of an event
 
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




 
described in Section 5(a) (excluding Section 5(a)(ii) and Section 5(a)(iv)) of
the Agreement with respect to Counterparty shall not constitute an Event of
Default or a Potential Event of Default with respect to Counterparty as the
Defaulting Party and (b) GS&Co. shall be entitled to designate an Early
Termination Date pursuant to Section 6 of the Agreement only as a result of the
occurrence of a Termination Event set forth in (i) Sections 5(b)(i), 5(b)(ii)
and 5(b)(v) of the Agreement with respect to GS&Co. as the Affected Party, (ii)
Section 5(b)(iii) of the Agreement with respect to GS&Co. as the Burdened Party
and (iii) Section 5(b)(v) of the Agreement with respect to Counterparty. All
provisions contained or incorporated by reference in the Agreement shall govern
this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein.
 
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
 
1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.
 
General Terms:
 

 
Trade Date:
For each Transaction, as set forth in the Supplemental Confirmation.

 

 
Buyer:
Counterparty

 

 
Seller:
GS&Co.

 

 
Shares:
Shares of common stock of Counterparty (Ticker: LNC)

 

 
Forward Price:
The average of the VWAP Prices for each Exchange Business Day in the Calculation
Period.

 

 
VWAP Price:
For any Exchange Business Day, the New York Stock Exchange 10b-18 Volume
Weighted Average Price per Share for the regular trading session (including any
extensions thereof) for such Exchange Business Day (without regard to pre-open
or after hours trading outside of any regular trading session for such Exchange
Business Day), as published by Bloomberg at 4:15 p.m., New York time, on such
Exchange Business Day, on Bloomberg page “LNC.N EQUITY AQR SEC” (or any
successor thereto).

 
Forward Price

 
Adjustment Amount:
For each Transaction, as set forth in the Trade Notification.

 

 
Calculation Period:
The period from and including the first Exchange Business Day following the
Hedge Completion Date to and including the Termination Date (as adjusted in
accordance with the provisions hereof).

 

 
Termination Date:
For each Transaction, the date set forth in the Supplemental Confirmation (as
the same may be postponed in accordance with the provisions hereof); provided
that GS&Co. may elect to accelerate the Termination Date to any date during the
Acceleration Period.

 

 
Acceleration Period:
For each Transaction, as set forth in the Supplemental Confirmation.

 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



 
Hedge Period:
The period from and including the day immediately after the Trade Date to and
including the Hedge Completion Date (as adjusted in accordance with the
provisions hereof).

 

 
Hedge Completion Date:
For each Transaction, the Exchange Business Day on which GS&Co. finishes
establishing its initial Hedge Positions in respect of such Transaction, as
determined by GS&Co. in its good faith and commercially reasonable discretion,
which date shall be as set forth in the Supplemental Confirmation and Trade
Notification (as the same may be postponed in accordance with the provisions
herein).

 
Hedge Period Reference

 
Price:
The average of the VWAP Prices for each Exchange Business Day in the Hedge
Period.

 

 
Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time” and inserting the
words “at any time on any Scheduled Trading Day during the Hedge Period or
Calculation Period or” after the word “material,” in the third line thereof.

 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that any Exchange Business Day in the Calculation Period or Hedge Period
is a Disrupted Day, the Calculation Agent may postpone the Termination Date or
the Hedge Completion Date, as the case may be. In such event, the Calculation
Agent must determine whether (i) such Disrupted Day is a Disrupted Day in full,
in which case the VWAP Price for such Disrupted Day shall not be included for
purposes of determining the Forward Price or the Hedge Period Reference Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weighting of
the VWAP Price for the relevant Exchange Business Days during the Calculation
Period or Hedge Period, as the case may be, shall be adjusted by the Calculation
Agent for purposes of determining the Forward Price or the Hedge Period
Reference Price, as the case may be, with such adjustments based on, among other
factors, the duration of any Market Disruption Event and the volume, historical
trading patterns and price of the Shares.
 
If a Disrupted Day occurs during the Calculation Period or the Hedge Period, and
each of the 9 immediately following Scheduled Trading Days is a Disrupted Day,
then the Calculation Agent, in its discretion, may either (i) determine the VWAP
Price for such ninth Scheduled Trading Day based on the volume, historical
trading patterns and price of the Shares and such other factors as it deems
appropriate or (ii) further extend the Hedge Period and/or the Calculation
Period as it deems necessary to determine the VWAP Price.
 

 
Exchange:
NYSE

 

 
Related Exchange(s):
All Exchanges.

 
Prepayment\Variable

 
Obligation:
Applicable




 
Prepayment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------









 
Prepayment Date:
One (1) Exchange Business Day following the Hedge Completion Date.



Counterparty Additional

 
Payment Amount:
For each Transaction, as set forth in the Supplemental Confirmation.
Counterparty shall pay to GS&Co. the Counterparty Additional Payment Amount, if
any, on the Counterparty Additional Payment Date.



Counterparty Additional

 
Payment Date:
One (1) Exchange Business Day following the Hedge Completion Date.



 
Settlement Terms:
 

 

 
Physical Settlement:
Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.

 
Number of Shares

 
to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered will be not less than the Minimum Shares and not greater
than the Maximum Shares. The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by any Shares delivered pursuant to
the Initial Share Delivery described below.

 



 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

 
Settlement Date:
Three (3) Exchange Business Days following the Termination Date.

 

 
Settlement Currency:
USD (all amounts shall be converted to the Settlement Currency by the
Calculation Agent using the spot rate at the time of conversion)




 
Initial Share Delivery:
GS&Co. shall deliver a number of Shares equal to the Minimum Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.




 
Initial Share Delivery Date:
One (1) Exchange Business Day following the Hedge Completion Date.




 
Minimum Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

 

 
Maximum Shares:
For each Transaction, as set forth in the Supplemental Confirmation.

 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




 


 
Share Adjustments:
 

 
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

 
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.

 

 
Ordinary Dividend Amount:
For each Transaction, as set forth in the Supplemental Confirmation.

 

 
Method of Adjustment:
Calculation Agent Adjustment

 
Extraordinary Events:
 
Consequences of
Merger Events and
Tender Offers:
 




 
(a)
Share-for-Share:
Modified Calculation Agent Adjustment

 

 
(b)
Share-for-Other:
Cancellation and Payment

 

 
(c)
Share-for-Combined:
Component Adjustment

 
 
Determining Party:
GS&Co.

 
Tender Offer:
Applicable

 
Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange or The NASDAQ National Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

 
Additional Disruption Events:
 
(a) Change in Law: Applicable
 
*
 

 
Maximum Stock Loan Rate
*

 
Hedging Party:
GS&Co.

 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------





 

 
Determining Party:
GS&Co.

 
Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional

Acknowledgements:
Applicable

 
Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under this Transaction, in whole or in part, to an affiliate
of GS&Co. that is guaranteed by The Goldman Sachs Group, Inc. without the
consent of Counterparty; provided, however, that GS&Co. may not assign its
rights or delegate its obligations under this Transaction if such assignment or
delegation shall result in (A) an Event of Default with respect to which GS&Co.
is the Defaulting Party, a Termination Event, a Potential Event of Default with
respect to which GS&Co. would be the Defaulting Party or a potential Termination
Event, (B) Counterparty being required to pay to the transferee an amount in
respect of an Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) greater than the amount that
Counterparty would have been required to pay GS&Co. in the absence of such
transfer, or (C) Counterparty receiving a payment from which an amount has been
withheld or deducted, on account of a Tax under Section 2(d)(i) (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)), in excess of the
amount that GS&Co. would have been required to so withhold or deduct in the
absence of such transfer, unless the transferee would be required to make
additional payments pursuant to Section 2(d)(i)(4) corresponding to such
withholding or deduction.



GS&Co. Payment Instructions:
Chase Manhattan Bank New York

 
For A/C Goldman, Sachs & Co.

 
A/C #930-1-011483

 
ABA: 021-000021



Counterparty’s Contact Details
for Purpose of Giving Notice:
To be provided by Counterparty



GS&Co.’s Contact Details for

Purpose of Giving Notice:
Telephone No.:
(212) 902-8996

 
Facsimile No.:
(212) 902-0112

 
Attention: Equity Operations: Options and Derivatives




 
With a copy to:

 
Kelly Coffey

 
Equity Capital Markets

 
One New York Plaza

 
New York, NY 10004

 
Telephone No.:
(212) 902-1037

 
Facsimile No.:
(212) 256-4298

 
2. Calculation Agent. GS&Co.; provided that any disagreement regarding the
determination made by the Calculation Agent shall be resolved in accordance with
Section 19 of this Master Confirmation.
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


3. Additional Mutual Representations, Warranties and Covenants. In addition to
the representations and warranties in the Agreement, each party represents,
warrants and covenants to the other party that:
 
(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal and not for the benefit of any third
party.
 
(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof and the provisions of Regulation D thereunder (“Regulation D”).
Accordingly, each party represents and warrants to the other that (i) it has the
financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined under Regulation D, (iii) it will
purchase each Transaction for investment and not with a view to the distribution
or resale thereof in a manner that would violate the Securities Act, and (iv)
the disposition of each Transaction is restricted under this Master
Confirmation, the Securities Act and state securities laws.
 
4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date and (iii)
to the extent indicated below, each day during the Hedge Period and Calculation
Period, Counterparty represents, warrants and covenants to GS&Co. that:
 
(a) it is not aware of any third party tender offer for its Shares and is not
entering into this Transaction as part of a self-tender offer for its Shares
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
 
(b) it is not entering into any Transaction on the basis of, and is not aware
of, any material non-public information with respect to the Shares or in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer;
 
(c) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;
 
(d) Counterparty acknowledges that, notwithstanding the generality of Section
13.1 of the Equity Definitions, it acknowledges that GS&Co. is not making any
representations or warranties with respect to the treatment of any Transaction
under FASB Statements 128, 133 as amended or 149, 150, EITF 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project;
 
(e) Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
 
(f) Counterparty shall report each Transaction as required under Regulation S-K
under the Exchange Act;
 
(g) on the Trade Date the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares are not subject to a “restricted period”
as such term is defined in Regulation M promulgated under the Exchange Act;


(h) Counterparty acknowledges that each Transaction is a derivatives transaction
in which it has granted GS&Co. an option. GS&Co. may purchase shares for its own
account at an average price that may be greater than, or less than, the price
paid by Counterparty under the terms of the related Transaction; and
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------


(i) Counterparty is not and, after giving effect to the Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
 
4A. Additional Representations, Warranties and Covenants of GS&Co. With respect
to (i) all purchases of Shares made by GS&Co. during any relevant Hedge Period
in respect of any Transaction and (ii) purchases during the related Calculation
Period of a number of Shares equal to the Maximum Shares for such Transaction
less the number of Shares so purchased during the related Hedge Period in
respect of such Transaction, GS&Co. will use good faith efforts to effect such
purchases in accordance with Rule 10b-18(b)(2), (3) and (4), and effect
calculations in respect thereof, as if those sections applied to GS&Co., taking
into account any applicable Securities and Exchange Commission no-action letters
as appropriate and subject to any delays between the execution and reporting of
a trade of the Shares on the Exchange and other circumstances beyond its
control.
 
5. Suspension of Hedge Period and/or Calculation Period.
 
(a) If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on one
Scheduled Trading Day’s prior written notice, direct GS&Co. not to purchase
Shares in connection with hedging any Transaction during the “restricted period”
(as defined in Regulation M). If on any Scheduled Trading Day Counterparty
delivers written notice (and confirms by telephone) by 8:30 a.m. New York Time
(the “Notification Time”) then such notice shall be effective to suspend the
Calculation Period or the Hedge Period, as the case may be, as of such
Notification Time. In the event that Counterparty delivers notice and/or
confirms by telephone after the Notification Time, then the Calculation Period
or the Hedge Period, as the case may be, shall be suspended effective as of 8:30
a.m. New York Time on the following Scheduled Trading Day or as otherwise
required by law or agreed between Counterparty and GS&Co. The Hedge Period
and/or the Calculation Period shall be suspended and the Hedge Completion Date
and/or the Termination Date extended for each Scheduled Trading Day in such
restricted period; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 6 below.
 
(b) In the event that GS&Co. concludes, in its good faith discretion, based on
advice of outside legal counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures (x) are
imposed by law or (y) have been voluntarily adopted by GS&Co. and, in the case
of (y), in existence on the date of this Master Confirmation), for it to refrain
from purchasing Shares on any Scheduled Trading Day during the Hedge Period or
Calculation Period, GS&Co. may by written notice to Counterparty elect to
suspend the Hedge Period or Calculation Period, as the case may be, for such
number of Scheduled Trading Days as is specified in the notice. The notice shall
not specify, and GS&Co. shall not otherwise communicate to Counterparty, the
reason for GS&Co.’s election to suspend the Hedge Period or Calculation Period.
The Hedge Period or Calculation Period, as the case may be, shall be suspended
and the Hedge Period Completion Date or the Termination Date, as the case may
be, extended for each Scheduled Trading Day occurring during any such
suspension.
 
(c) In the event that the Hedge Period or Calculation Period is suspended
pursuant to Section 5(a) or 5(b) above during the regular trading session on the
Exchange, such suspension shall be deemed to be an additional Market Disruption
Event, and the second paragraph under “Market Disruption Event” shall apply to
any Disrupted Day occurring during the Hedge Period or the Calculation Period
solely as a result of such additional Market Disruption Event.
 
(d) In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 9(d)
below), the Calculation Agent shall adjust any relevant terms of the related
Transaction if necessary to preserve as nearly as practicable the economic terms
of such Transaction prior to such extension; provided that Counterparty shall
not be required to make any additional cash payments or deliver any Shares in
connection with any such adjustments.
 
6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that
for each Transaction:
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”). It is the
intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and
each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).
 
(b) Counterparty will not seek to control or influence GS&Co. to make "purchases
or sales" (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
 
(c) Counterparty acknowledges that any amendment or modification of this Master
Confirmation, the relevant Supplement Confirmation or Trade Notification must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c).
 
7. Counterparty Purchases.
 
Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent of
GS&Co., directly or indirectly purchase any Shares, listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Hedge Period or Calculation Period (as
extended pursuant to the provisions hereof). During this time, any such
purchases by Counterparty shall be made through GS&Co., or if not through
GS&Co., with the prior written consent of GS&Co., and in compliance with
Rule 10b-18 or otherwise in a manner that Counterparty and GS&Co. believe is in
compliance with applicable requirements.
 
8. Additional Termination Event. The declaration of any Extraordinary Dividend
by the Issuer during the Calculation Period will constitute an Additional
Termination Event, with Counterparty as the sole Affected Party and all
Transactions hereunder as the Affected Transactions.
 
9. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions, to the extent that an public
announcement (as defined in Rule 165(f) under the Securities Act of 1933, as
amended) for a Merger Transaction (as defined below) occurs during any Hedge
Period or Calculation Period,
 
(a) Counterparty shall, at the same time of making any such public announcement,
notify GS&Co. of such public announcement;
 
(b) promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. Counterparty understands that GS&Co. will use
this information in calculating the trading volume for purposes of Rule 10b-18.
In addition, Counterparty shall promptly notify GS&Co. of the earlier to occur
of the completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6; and
 
(c) GS&Co. in its good faith and commercially reasonable discretion may (i) make
adjustments to the terms of any Transaction, including, without limitation, the
Termination Date and the Maximum Shares to account for the number of Shares that
could be purchased on each day during the Calculation Period in compliance with
Rule
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


10b-18 following such public announcement, provided that Counterparty shall not
be required to make any additional cash payments or deliver any Shares in
connection with any such adjustments or (ii) treat the occurrence of such public
announcement as an Additional Termination Event with Counterparty as the sole
Affected Party.
 
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
 
10.
Acknowledgments. The parties hereto intend for:

 
(a) Each Transaction to be a “securities contract” as defined in Section 741(7)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code, or a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362)b)(27),
555, 556, 560 and 561 of the Bankruptcy Code;
 
(b) This Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
 
(c) A party’s right to liquidate or terminate any Transaction, net out or offset
termination values of payment amounts, and to exercise any other remedies upon
the occurrence of any Event of Default or Termination Event under the Agreement
with respect to the other party or any Extraordinary Event that results in the
termination or cancellation of any Transaction to constitute a “contractual
right” (as defined in the Bankruptcy Code);
 
(d) Any cash, securities or other property transferred as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” (as defined in the Bankruptcy Code); and
 
(e) All payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
 
11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.
 
12. Limitation on Set-off. (a)  Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, the calculation of any Settlement Amounts,
Unpaid Amounts and amounts owed in respect of cancelled Transactions under
Article 12 of the Equity Definitions shall be calculated separately for (A) all
Terminated Transactions (it being understood that such term for purposes of this
paragraph includes Transactions cancelled pursuant to Article 12 of the Equity
Definitions) in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the “Equity Shares”) as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the “Other Shares”) and the netting and set-off provisions
of the Agreement shall only operate to provide netting and set-off (i) among
Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares. In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.
 
(b) The parties agree to amend Section 6 of the Agreement by adding a new
Section 6(f) thereto as follows:
 
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party or upon the
occurrence of an Extraordinary Event that results in the termination or
cancellation of any Transaction (such Defaulting Party, Affected Party or, in
the case of such an Extraordinary Event, either party, “X”), the other party
(“Y”) will have the right (but not be obliged) without prior notice to X
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


or any other person to set-off or apply any obligation of X owed to Y (or any
Affiliate of Y) (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation) against any obligation of Y (or any Affiliate of Y)
owed to X (whether or not matured or contingent and whether or not arising under
the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).
 
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
 
(c) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty under obligations other than
Equity Contracts. “Equity Contract” means any transaction relating to Shares
between the parties (or any of their affiliates) that qualifies as ‘equity’
under applicable accounting rules.
 
13.
Early Termination. In the event that (i) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction or (ii) an Extraordinary Event occurs that
results in the cancellation or termination of any Transaction pursuant to
Article 12 of the Equity Definitions (except, in the case of clause (ii), a
Merger Event in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash), if GS&Co. would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (in each case, calculated as if
the Transactions being terminated or cancelled on such Early Termination Date or
as a result of such Extraordinary Event were the sole Transactions under the
Agreement) (any such amount, a “GS&Co. Amount”), then, in lieu of any payment of
such GS&Co. Amount, Counterparty may, no later than the Early Termination Date
or the date on which such Transaction is cancelled or terminated, as the case
may be, elect for GS&Co. to deliver to Counterparty a number of Shares (or, in
the case of a Merger Event, a number of units, each comprising the number or
amount of the securities or property that a hypothetical holder of one Share
would receive in such Merger Event (each such unit, an “Alternative Delivery
Unit” and, the securities or property comprising such unit, “Alternative
Delivery Property”)) with a value equal to the GS&Co. Amount, as determined by
the Calculation Agent (and the parties agree that, in making such determination
of value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Delivery Property on the
date of early termination and the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 13); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 
14.
Payment Date upon Early Termination. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 13, such Shares or Alternative Delivery Property shall
be delivered on a date selected by GS&Co, which date shall be no later than
third Exchange Business Day after the day that notice of the amount payable is
effective or

 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



  such later date as determined by GS&Co. to be the date that would allow GS&Co.
to purchase Shares or Alternative Delivery Property to be delivered by GS&Co.
under this provision in accordance with Rule 10b-18(b)(2), (3) and (4), as if
those sections applied to GS&Co.

 
15.
Special Provisions for Counterparty Payments. The parties hereby agree that,
notwithstanding anything to the contrary herein or in the Agreement, in the
event that (i) an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to GS&Co. an amount calculated
under Section 6(e) of the Agreement or (ii) an Extraordinary Event occurs that
results in the termination or cancellation of any Transaction pursuant to
Article 12 of the Equity Definitions and, as a result, Counterparty owes to
GS&Co. a Cancellation Amount or other amount in respect of such Transaction (in
each case, calculated as if the Transactions being terminated or cancelled on
such Early Termination Date or as a result of such Extraordinary Event were the
sole Transactions under the Agreement), such amount shall be deemed to be zero.

 
16.
Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.

 
17.
Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine).

 
18.
Offices.

 
(a) The Office of GS&Co. for each Transaction is: One New York Plaza, New York,
New York 10004. 
 
(b) The Office of Counterparty for each Transaction is: 1500 Market Street,
Suite 3900, Philadelphia, Pennsylvania 19102-2112.
 
19. Arbitration. The Agreement, this Master Confirmation and each Supplemental
Confirmation are subject to the following arbitration provisions:
 
(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.
 
(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
 
(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.
 
(d) The arbitrators do not have to explain the reason(s) for their award.
 
(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
 
(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.
 
(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.
 
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
 
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.”
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------



 
Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.
 
Yours faithfully,
 
GOLDMAN, SACHS & CO.
 
By: /s/ Kelly C. Coffey 
Authorized Signatory
 
Agreed and Accepted By:
 
LINCOLN NATIONAL CORPORATION
By: /s/Duane Bernt 
Name: Duane Bernt
Title:Vice President and Treasurer
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------



 
SUPPLEMENTAL CONFIRMATION
 
To:
Lincoln National Corporation
 
From:
 
Goldman, Sachs & Co.
 
Subject:
 
Issuer VWAP Prepaid Share Forward Transaction
 
Ref. No:
 
[Insert Reference No.]
 
Date:
 
April 3, 2006

 

--------------------------------------------------------------------------------

 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Lincoln National Corporation (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
 
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of April 3, 2006 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
 
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
 


 
Trade Date:
 
April 3, 2006
 
Hedge Completion Date:
 
As set forth in the Trade Notification, but in no event later than April 10,
2006.
 
Termination Date:
 
*
 
Acceleration Period:
 
*
 
Prepayment Amount:
 
USD 500 million
 
Counterparty Additional Payment Amount:
 
*
 
Minimum Shares:
 
A number of shares equal to (a) the Prepayment Amount divided by (b)*% of the
Hedge Period Reference Price.
 
Maximum Shares:
 
A number of shares equal to (a) the Prepayment Amount divided by (b) *% of the
Hedge Period Reference Price.
 
Ordinary Dividend Amount:
 
For any calendar quarter, USD 0.38

 
3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------



 
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.
 


 
Yours sincerely,
 
GOLDMAN, SACHS & CO.
 
By: /s/ Kelly C. Coffey 
Authorized Signatory
 
Agreed and Accepted By:
 
LINCOLN NATIONAL CORPORATION
 
By: /s/ Duane Bernt 
Name: Duane Bernt
Title: Vice President and Treasurer
 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------



 
TRADE NOTIFICATION
 


 
To:
 
Lincoln National Corporation
 
From:
 
Goldman, Sachs & Co.
 
Subject:
 
Issuer VWAP Prepaid Share Forward Transaction
 
Ref. No:
 
1620916856
 
Date:
 
April 10, 2006

 

--------------------------------------------------------------------------------

 
The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Lincoln
National Corporation (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below.
 
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of April 3, 2006 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of April 3, 2006 (the “Master Confirmation”) between the
Contracting Parties, as amended and supplemented from time to time. All
provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.
 


 
Trade Date:
 
April 3, 2006
 
Hedge Completion Date:
 
April 10, 2006
 
Termination Date:
 
*
 
Acceleration Period:
 
*
 
Forward Price Adjustment Amount:
 
USD 0
 
Minimum Shares:
 
*
 
Maximum Shares:
 
*

 
Yours sincerely,
 
GOLDMAN, SACHS & CO.
 
By: /s/ Kelly C. Coffey 
Authorized Signatory


 

--------------------------------------------------------------------------------

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------